DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 29 April 2022.  Claims 22-34 are currently under consideration.  The Office acknowledges the amendments to claims 22, 23, 26, 27, 33, and 34.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Siyuan Ge on 23 May 2022.

The application has been amended as follows: 

Claims 25, 26, 29, 31, 33, and 34 have been amended as follows:

In the last line of claim 25, “the result” has been changed to --a result--.
Claim 26 has been amended to depend upon claim 24 instead of claim 22.
In the last line of claim 29, “or a comparable” has been deleted.
In line 2 and line 4 of claim 31, “the reference” has been changed to --the current reference--.
In line 6 of claim 33, “the anatomical” has been changed to --an anatomical--.
In line 38 of claim 34 (at the end of the clause beginning “an optical tracking device”), “the at least one processor” has been changed to --at least one processor of the one or more processors--.

Allowable Subject Matter
Claims 22-34 are allowed.
The following is an examiner’s statement of reasons for allowance: as discussed in the Interview of 25 April 2022, Cosman fails to teach determining an optimized pose actually utilizing optimal values of the similarity measures, and thus the present amendments reciting “based at least on [the] optimal values” overcome these rejections.  Further, none of the other prior art of record teaches or reasonably suggests such systems and methods for determining an optimized pose of an anatomical body part based on optimal values of reference surface and structure pose similarity measures determined in the recited ways. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791